         Case 3:19-cr-00308-VAB Document 49-1
                                         48-2 Filed 02/18/21
                                                    02/17/21 Page 1 of 1




                                         SCHEDULE A

After receipt of funds, the Clerk’s Office shall forward payments via check payable to the
“Internal Revenue Service” with a memo line of “Jennifer O’Brien restitution”, to:

       IRS – RACS
       Attn: Mail Stop 6261, Restitution
       333 W. Pershing Avenue
       Kansas City, MO 64108

IRS shall credit the funds as follows:

 Tax Year              Tax Due
 2012                  $37,210
 2013                  $76,135
 2014                  $25,662
 Total                 $139,007
